Citation Nr: 0729578	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  04-36 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a low 
back injury, including degenerative disc disease, 
radiculopathy, and spinal stenosis of L4-5.

2. Entitlement to a disability rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	D. C. Huffman, Attorney


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1965 to March 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from February 2004 and October 2006 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, which denied 
service connection for residuals of a low back disorder and 
granted an increased rating of 30 percent for PTSD, 
respectively.

In July 2007, the veteran was scheduled for an appeals 
hearing before the undersigned Veterans Law Judge via video 
conference at the RO.  A request to postpone the hearing was 
received on June 25, 2007, but was not added to the claims 
file until after the scheduled hearing.  

In a VA Form 21-4138 dated November 25, 2006, the veteran 
filed a notice of disagreement (NOD) with the October 2006 
rating decision, which increased the veteran's disability 
rating to 30 percent for PTSD and requested that his claim be 
reviewed by a Decision Review Officer.  A Decision Review 
Officer has not reviewed the increased ratings claim for 
PTSD.  Therefore, the veteran's PTSD claim is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the Agency of Original Jurisdiction (AOJ) via the AMC, in 
Washington, DC for the issuance of a statement of the case 
(SOC) under the holding in Manlincon v. West, 12 Vet. App. 
238 (1999).  The issue of service connection for residuals of 
a low back disorder is also remanded for a de novo review.  
The AOJ will notify the veteran if further action is required 
on his part.


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish an initial 
disability rating or an effective date, if service connection 
is granted on appeal.  38 C.F.R. § 3.159(b)(1).  The AOJ 
should appropriately address these notice deficiencies on 
remand.

As an initial matter, the Board notes that the veteran's 
attorney has submitted a letter dated, in June 2007, stating 
that he is in the process of obtaining lay statements in 
support of the veteran's service connection claim.  Further, 
the attorney requested "further development or continue for 
another hearing in the future."  On remand, the AOJ should 
send the veteran and his attorney a follow up letter 
informing them as to how soon they should send any additional 
evidence.  In addition, the AOJ should inquire as to whether 
the veteran still wants another hearing and, if he does, what 
type of hearing: RO, Central Office, Travel Board, or video 
conference.

The duty to assist includes providing a VA medical 
examination or a medical opinion when necessary for an 
adequate determination.  See Duenas v. Principi, 18 Vet. App. 
512 (2004).  

The veteran contends that he sustained injuries to his lower 
back as a result of multiple helicopter accidents during 
military service.  However, service medical and personnel 
records fail to document the claimed helicopter accidents.  
Records do show that the veteran was involved in combat and 
had sustained shrapnel injuries to his right arm.  As a 
result, the veteran was awarded a purple heart and other 
combat awards.  

In January 1983, the veteran underwent a VA examination where 
he reported to have been involved in a helicopter accident at 
Kahsaun, Vietnam.  His helicopter had just taken off when an 
artillery shell exploded beneath the helicopter causing it to 
flip over.  The Board finds that the veteran's account of the 
March 1968 helicopter accident to be corroborated by the 
veteran's service personnel and medical records.  

Post-service private treatment records reveal that, in July 
2002, the veteran was diagnosed with degenerative disc 
disease of the lumbar spine, radiculopathy, and spinal 
stenosis of L4-5.  

On remand, the veteran should be scheduled for VA 
orthopedic/neurological examinations.  Prior to the date of 
the scheduled examinations, notice shall be provided to the 
veteran of the date, time, and place of the examinations and 
the claims file should so reflect.  The examiners should 
opine as to the nature, extent, and etiology of any low back 
disorders found; in particular, whether it is due to or 
aggravated by an incident of active service.  Regarding the 
VA examinations, the Board reminds the veteran that the duty 
to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. 
App. 190 (1991).

As noted above, in a December 2006 VA Form 21-4138, the 
appellant filed an NOD with regard to the increase of a 
disability rating for PTSD in an October 2006 rating 
decision.  As such it requires the issuance of an SOC.  
Manlincon, 12 Vet. App. at 240-41; see also 67 Fed. Reg. 
3099, 3104 (Jan. 23, 2002).  Therefore, this case must be 
remanded for a separate SOC on the issue of entitlement to a 
disability rating in excess of 30 percent for PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the entire file 
and ensure for the issues on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 
2006) and 38 C.F.R. § 3.159 (2006) is 
fully satisfied.  In particular, the 
veteran should be provided an explanation 
as to the information or evidence needed 
to establish a disability rating and an 
effective date, if service connection is 
granted, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Further, the veteran should be provided 
information as to how soon he and his 
attorney should submit any new evidence 
in support of his service connection 
claim.  The AOJ should inquire as to 
whether the veteran still wants a hearing 
and, if he does, what type of hearing: 
RO, Travel Board, or video conference.  
If requested, the AOJ should schedule the 
veteran for the hearing at the earliest 
available opportunity, with appropriate 
notification to the veteran and his 
attorney.  

The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant. 

2.  The veteran should be scheduled for 
VA orthopedic/neurological examinations, 
by the appropriate specialists, to 
ascertain the nature, extent, and 
etiology of any low back disorder.  The 
claims file must be made available to, 
and be reviewed by, the examiners in 
connection with the examination, and the 
reports should so indicate.  The 
examiners should perform any tests or 
studies deemed necessary for an accurate 
assessment, including X-rays and magnetic 
resonace imaging (MRI).  The examination 
reports should include a detailed account 
of all pathology found to be present.  
After asking the veteran about the 
history of his low back disorders and 
reviewing the claims file, the examiners 
should offer an opinion as to whether the 
veteran's low back disorders is at least 
as likely as not (50 percent or more 
probability) (1) began during, or was 
aggravated as the result of some incident 
of active service; in particular, whether 
any low back disorder is linked to the 
veteran's helicopter accident in March 
1968 or (2) was manifested within one 
year of service discharge.  If the 
etiology of the diagnosed disorder(s) is 
attributed to multiple factors/events, 
the examiner(s) should specify which 
symptoms/diagnoses are related to which 
factors/events.  

A complete rationale should be provided 
for any opinions given and all clinical 
findings should be reported in detail.  
If any requested medical opinions cannot 
be given, the examiners should state the 
reason why.

3.  The AOJ should issue a statement of 
the case as to the issue of entitlement 
to a disability rating in excess of 30 
percent for PTSD.  The appellant should 
be apprised of his right to submit a 
substantive appeal and to have his claim 
reviewed by the Board.  The AOJ should 
allow the appellant and his attorney the 
requisite period of time for a response.

4.  After completion of the above, the 
AOJ should readjudicate the appellant's 
service connection claim.  If any 
determination remains unfavorable to the 
appellant, the AOJ should issue a 
Supplemental Statement of the Case 
including any new evidence added to the 
record.   He and his attorney should be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review. 

Thereafter, the case should be returned to the Board, if in 
order.  The purposes of this remand are to comply with due 
process of law and to further develop the veteran's claims.  
No action by the veteran is required until he receives 
further notice; however, the veteran is advised that failure 
to cooperate by reporting for examination may result in the 
denial of his claims.  38 C.F.R. § 3.655 (2006).  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The appellant and his attorney have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



